Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The Amendment filed 06/17/2022 has been entered. Claims 1-20 are currently pending in this application. Claims 7-9 are withdrawn.
Applicant’s arguments, see Pages 7-10, filed 06/17/2022, with respect to the rejection(s) of claim(s) 1-6 and 10-20 have been considered but are moot. Regarding limitations of the instant case in view of the amended Claims and upon further considerations, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyakawa (US 2009/0016001).
Regarding claim 1, Miyakawa teaches an array substrate (Fig. 1-7, [0038-0091]), comprising: 
a substrate (Fig. 1-7) comprising a first area (the area corresponding to TFT 90 in Fig. 2-3), a second area (the area corresponding to pixel electrode 19 in Fig. 2-3), and a third area (the area corresponding to 63 in Fig. 2-3), wherein the second area (the area corresponding to pixel electrode 19 in Fig. 2-3) is disposed between the first area (the area corresponding to TFT 90 in Fig. 2-3) and the third area (the area corresponding to 63 in Fig. 2-3); 
a first metal layer (the first metal layer corresponding to 3/2/4/5 in Fig. 3 and Fig. 7A, [0046, 0075]) comprising a first metal component (the component of the first metal layer 3/2/4/5 corresponding to 2 and 3 in Fig. 3 and Fig. 7A, [0046, 0075]) disposed in the first area (the area corresponding to TFT 90 in Fig. 2-3) on the substrate (Fig. 1-7) and a second metal component (the component of the first metal layer 3/2/4/5 corresponding to 5/67/68 in Fig. 3 and Fig. 7A, [0046, 0075]) disposed in the third area (the area corresponding to 63 in Fig. 2-3) on the substrate (Fig. 1-7); 
a first insulating layer (7 in Fig. 3 and 7B, [0078]) covering the first metal layer (the first metal layer corresponding to 3/2/4/5 in Fig. 3 and Fig. 7A, [0046, 0075]) and the substrate, (Fig. 1-7) wherein the first insulating layer (7 in Fig. 3 and 7B, [0078]) is provided with a through hole (the hole corresponding to 17/67 in Fig. 2-3 and 7D) corresponding to a position of the third area (the area corresponding to 63 in Fig. 2-3); 
an electrically conductive layer (the layer corresponding to 19/20 in Fig. 3 and 7E, [0086]) disposed on a side (Fig. 3) of the first insulating layer (7 in Fig. 3 and 7B, [0078]) away from the first metal layer (the first metal layer corresponding to 3/2/4/5 in Fig. 3 and Fig. 7A, [0046, 0075]) and comprising a plurality of first conductive portions (the portions of 19/20 corresponding to 16 and 19 in Fig. 3 and 7E, [0086]) disposed in the first area (the area corresponding to TFT 90 in Fig. 2-3) and the second area (the area corresponding to pixel electrode 19 in Fig. 2-3), a second conductive portion (the portions of 19/20 corresponding to 20 in Fig. 3 and 7E, [0086]) disposed in the third area (the area corresponding to 63 in Fig. 2-3), and at least part of the second conductive portion (the portions of 19/20 corresponding to 20 in Fig. 3 and 7E, [0086]) connected to (Fig. 3 and 7E)  the second metal component  (the component of the first metal layer 3/2/4/5 corresponding to 5/67/68 in Fig. 3 and Fig. 7A, [0046, 0075]) through the through hole (the hole corresponding to 17/67 in Fig. 3 and 7D), wherein the first conductive portions (the portions of 19/20 corresponding to 16 and 19 in Fig. 3 and 7E, [0086]) disposed in the second area (the area corresponding to pixel electrode 19 in Fig. 2-3) define a pixel electrode (the pixel electrode 19 in Fig. 2-3) on the substrate (Fig. 1-7), and an orthographic projection (Fig. 2) of the through hole (the hole corresponding to 17/67 in Fig. 2-3 and 7D) on the substrate falls entirely within (Fig. 2) an orthographic projection (Fig. 2, [0042, 0045, 0048]) of the second metal component (the component of the first metal layer 3/2/4/5 corresponding to 5/55/67/68 in Fig. 2-3 and Fig. 7A, [0046, 0075], the common wirings 4 extend from one of the opposed common wiring contact portions 55 to the opposed common wiring contact portion 55) on the substrate (Fig. 1-7); and 
a second metal layer (the second metal layer corresponding to 10/11/12/13 in Fig. 3 and Fig. 7C, [0046, 0079]) comprising a third metal component (the component of the second metal layer 10/11/12/13 corresponding to 10 and 13 in Fig. 3 and Fig. 7C, [0046, 0079]) disposed in the first area (the area corresponding to TFT 90 in Fig. 2-3) on the substrate (Fig. 1-7) and a fourth metal component (the component of the second metal layer 10/11/12/13 corresponding to 12 in Fig. 3 and Fig. 7C, [0046, 0079]) disposed in the third area (the area corresponding to 63 in Fig. 2-3) on the substrate (Fig. 1-7), wherein the fourth metal component (the component of the second metal layer 10/11/12/13 corresponding to 12 in Fig. 3 and Fig. 7C, [0046, 0079]) is connected to (Fig. 3 and 7E) the second conductive portion (the portions of 19/20 corresponding to 20 in Fig. 3 and 7E, [0086]).

Regarding claims 2-6 and 10-16, Miyakawa also teaches the following elements:
(Claim 10) a display panel (Fig. 1-7, [0038-0091]), comprising the array substrate (Fig. 1-7, [0038-0091]).
(Claims 2 and 11) the array substrate (Fig. 1-7, [0038-0091]) comprises a display area (54 in Fig. 1-2, [0039]) and a non-display area (the area outside 54 in Fig. 1-2, [0039]), wherein the non-display area a non-display area (the area outside 54 in Fig. 1, [0039]) comprises a gate driver circuit area (the area corresponding to 51 and 55 in Fig. 1-3, [0040-0043, 0049]), and the gate driver circuit area (the area corresponding to 51 and 55 in Fig. 1-3, [0040-0043, 0049]) comprises a first trace (the trace corresponding to 55/5 in Fig. 2-3 and Fig. 7A, [0046, 0075], even the trace corresponding to 55/5 outside the display area in Fig. 1-3 are not electrically connect to the gate driver 51, they are disposed in the gate driver circuit area as snow in Fig. 1-3) and a second trace (the trace corresponding to 12 in Fig. 3 and Fig. 7C, [0046, 0079], even the trace corresponding to 12 outside the display area in Fig. 3 are not electrically connect to the gate driver 51, they are disposed in the gate driver circuit area as snow in Fig. 1-3); wherein the first area (the area corresponding to TFT 90 in Fig. 2-3) and the second area (the area corresponding to pixel electrode 19 in Fig. 2-3) of the substrate are located corresponding to the display area (54 in Fig. 1-2, [0039]) of the array substrate; the third area (the area corresponding to 63 in Fig. 2-3) of the substrate is located corresponding to the gate driver circuit area (the area corresponding to 51 and 55 in Fig. 1-3, [0040-0043, 0049]) of the non-display area (the area outside 54 in Fig. 1-2, [0039]) of the array substrate; and the second metal component (the component of the first metal layer 3/2/4/5 corresponding to 55/5/67/68 in Fig. 2-3 and Fig. 7A, [0046, 0075]) is defined as the first trace  (the trace corresponding to 55/5 in Fig. 2-3 and Fig. 7A, [0046, 0075], even the trace corresponding to 55/5 outside the display area in Fig. 1-3 are not electrically connect to the gate driver 51, they are disposed in the gate driver circuit area as snow in Fig. 1-3) of the gate driver circuit area  (the area corresponding to 51 and 55 in Fig. 1-3, [0040-0043, 0049]), and the fourth metal component (the component of the second metal layer 10/11/12/13 corresponding to 12 in Fig. 3 and Fig. 7C, [0046, 0079]) is defined as the second trace (the trace corresponding to 12 in Fig. 3 and Fig. 7C, [0046, 0079], even the trace corresponding to 12 outside the display area in Fig. 3 are not electrically connect to the gate driver 51, they are disposed in the gate driver circuit area as snow in Fig. 1-3) of the gate driver circuit area  (the area corresponding to 51 and 55 in Fig. 1-3, [0040-0043, 0049]).
(Claims 3 and 12) the first metal component (the component of the first metal layer 3/2/4/5 corresponding to 2 and 3 in Fig. 3 and Fig. 7A, [0046, 0075]) is defined as a gate electrode (2 in Fig. 2-3 and 7A, [0075]) and a scan line (3 in Fig. 2-3 and 7A, [0075]).
(Claims 4 and 13) the third metal component (the component of the second metal layer 10/11/12/13 corresponding to 10 and 13 in Fig. 3 and Fig. 7C, [0046, 0079]) is defined as a source electrode (10 in Fig. 2-3 and 7C, [0079]) and a drain electrode (13 in Fig. 2-3 and 7C, [0079]).
(Claims 5 and 14) a protection layer (the alignment layer 32 formed on the substrate 30, [0088]), and the protection layer (the alignment layer 32 formed on the substrate 30, [0088]) covers the electrically conductive layer  (the layer corresponding to 19/20 in Fig. 3 and 7E, [0086]) and the second metal layer (the second metal layer corresponding to 10/11/12/13 in Fig. 3 and Fig. 7C, [0046, 0079]).
(Claims 6 and 15) a semiconductor layer (8 in Fig. 3, [0053]) disposed corresponding to the first area (the area corresponding to TFT 90 in Fig. 2-3) of the substrate and located between (Fig. 3) the first insulating layer (7 in Fig. 3 and 7B, [0078]) and the electrically conductive layer (the layer corresponding to 19/20 in Fig. 3 and 7E, [0086]).
(Claim 16) the electrically conductive layer (the layer corresponding to 19/20 in Fig. 3 and 7E, [0086]) is made of indium tin oxide ([0086]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyakawa as applied to claim 10 above, and in view of Yoo (US 2020/0004093).
Regarding claims 17-20, Miyakawa teaches a color filter substrate (31 in Fig. 1, [0039]) being an upper substrate (Fig. 1) is disposed opposite to the array substrate (30 in Fig. 1, [0039]) being a lower substrate (Fig. 1), wherein the array substrate (30 in Fig. 1, [0039]) has an edge (Fig. 1) flush with (Fig. 1) an edge (Fig. 1) of the color filter substrate (31 in Fig. 1, [0039]). Miyakawa does not teach the following elements. 
Yoo teaches the following elements (Fig. 2-9, [0106-0108, 0077]):
(Claim 17) a side bonding area (the area corresponding to CNE in Fig. 5 and 8-9, [0106-0108]) is defined between edges of a lower substrate and an upper substrate (the substrate corresponding to BS1 and BS2 in Fig. 3A, 5 and 8-9) for achieving a narrow bezel design for the display panel (Fig. 2-9, [0077]).
(Claim 18) the side bonding area (the area corresponding to CNE in Fig. 5 and 9, [0106-0108]) comprises: an electrically conductive film (CNE in Fig. 5 and 9, [0106, 0108]) comprising a side (the right side of CNE in Fig. 5 and 9) attached to the edges of the upper filter substrate and the lower substrate (Fig. 3A, 5 and 9), wherein the lower substrate (the substrate corresponding to BS1 in Fig. 5 and 9) comprises a bonding terminal (SPD and/or SDE/SDE1 in Fig. 5 and 9, [0115]), and the side of the electrically conductive film (the right side of CNE in Fig. 5 and 9) is electrically connected to the bonding terminal (SPD and/or SDE/SDE1 in Fig. 5 and 9, [0115]); a chip-on film (DDC/GDC/PCB in Fig. 3A, 5 and 9, [0068, 0071, 0109]) attached to a side of the electrically conductive film (the left side of CNE in Fig. 5 and 9) away from the upper substrate and the lower substrate (Fig. 3A, 5 and 9); and an electrically conductive adhesive (AF in Fig. 5 and 9, [0103-0104]) disposed between the chip-on film and the electrically conductive film for electrically bonding the chip-on film and the electrically conductive film (Fig. 5 and 9, [0103-0104]).
(Claim 19) the electrically conductive adhesive (AF in Fig. 5 and 9, [0103-0104]) is an anisotropic conductive adhesive ([0103-0104]).
(Claim 20) the electrically conductive film (CNE in Fig. 5 and 9, [0106, 0108]) is made of silver ([0108]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yoo for the system of Miyakawa such that in the system of Miyakawa, 
(Claim 17) a color filter substrate disposed opposite to the array substrate, wherein the array substrate has an edge flush with an edge of the color filter substrate, and a side bonding area is defined between the edges of the array substrate and the color filter substrate for achieving a narrow bezel design for the display panel.
(Claim 18) the side bonding area comprises: an electrically conductive film comprising a side attached to the edges of the color filter substrate and the array substrate, wherein the array substrate comprises a bonding terminal, and the side of the electrically conductive film is electrically connected to the bonding terminal; a chip-on film attached to a side of the electrically conductive film away from the color filter substrate and the array substrate; and an electrically conductive adhesive disposed between the chip-on film and the electrically conductive film for electrically bonding the chip-on film and the electrically conductive film.
(Claim 19) the electrically conductive adhesive is an anisotropic conductive adhesive.
(Claim 20) the electrically conductive film is made of silver.
The motivation is that the bezel area may be reduced, and it helps to a display device capable of improving connection reliability (Yoo, [0077, 0008]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871